                                                                                  USDCSDNY                                       I
                                                                                  DOCUMEl\T
 UNITED STATES DISTRICT COURT                                                     ELECTRONICALLY FILED I
 SOUTHERN DISTRICT OF NEW YORK                                                    DOC#:              ---.--+~+-- I
 -------------------------------------------------------------   X                DATE FILED:-+--¥-.oi:::::;";;;;.+....l,_4,--
                                                                       '
 JEFFREY LEONARD, et al.,                                              '1: ....


                                         Plaintiffs,                 ORDER

             -against-                                               18 Civ. 4994 (AKH)

 JOHN HANCOCK LIFE INSURANCE
 COMPANY OF NEW YORK and JOHN
 HANCOCK LIFE INSURANCE COMPANY
 (U.S.A.)

                                         Defendants.

 -------------------------------------------------------------   X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The parties ask the Court by joint letter of November 8, 2019, pursuant to my

Individual Rule 2.E, to rule on the scope of defendants' production of communications between

defendants and putative class members. It is hereby ordered that defendants must produce all

settlement agreements with putative class members. Plaintiffs' motion is denied with respect to

all other communications.

                 It is further ordered that, going forward, the following conditions shall apply to

communications between defendants and putative class members:

             1. Defendants may, without notice to interim class counsel, communicate with

                 putative class members via their counsel to ascertain if a putative class member is

                 interested in discussing settlement with defendants. Defendants may only

                 approach putative class members through putative class members' counsel.
          2. Upon determining that a putative class member is interested in discussing

              settlement, defendants must identify that putative class member to interim counsel

              at least seven days before beginning substantive discussions.

           3. Putative class members that are contacted by defendants' counsel may apply to

              this Court through interim class counsel (or through the putative class members'

              own counsel) to view information deemed "Confidential" pursuant to the

              Stipulated Confidentiality Agreement and Protective Order.

              For prior rulings consistent with these conditions, see American Realty Capital

Properties, Inc. Litigation, No. 15-mc-40 (S.D.N.Y. Apr. 15, 2019), ECF No. 840; Dial Corp. v.

News Corp., No. 13-cv-6802, 2015 WL 9256930, at *3 (S.D.N.Y. Nov. 16, 2015).

              SO ORDERED.

Dated:        Novembe./)t/)2019
              NewYor~York
